        Case 2:20-bk-16399-BR Doc 27-6 Filed 09/24/20 Entered 09/24/20 11:54:32                                    Desc
                    Exhibit C - Email 9-15-20 from Eric Bensamochan Page 1 of 1




In re: OS Susnet LLC
Eric Bensamochan <eric@eblawfirm.us>                                                               Tue, Sep 15, 2020 at 5:06 PM
To: Theis Law Group PC <bryan@theislaw.com>
Cc: Bahram Madaen <ssiroos@hotmail.com>, "David M. Goodrich" <dgoodrich@wgllp.com>


 Gentlemen,



 I hope this email finds you both well. I have also copied the Chapter 7 trustee. As of the writing of this email, Mr. Ozeri
 (LLC Member) will not consent to any substitution. This is in line with the operating agreement (section 4.1). I have also
 filed the attached emergency motion requesting the court to ratify the filing of the case.



 I image that Mr. Siag is now directly represented, so I will leave it up to you to provide him with a copy of the attached
 motion.



 Thank you,

 Eric




 Eric Bensamochan, Esq. SBN 255482

 The Bensamochan Law Firm Inc.

 30851 Agoura Rd. Suite 114

 Agoura Hills, CA. 91301

 Phone: (818) 574-5740

 Fax: (818) 961-0138

 eric@eblawfirm.us

 NO TAX ADVICE: To comply with requirements imposed by the IRS, we inform you that any U.S. federal tax advice
 contained herein (including any attachments), unless specifically stated otherwise, is not intended or written to be used,
 and cannot be used, for the purposes of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting,
 marketing or recommending to another party any transaction or matter herein.

 Privileged And Confidential Communication.

 This electronic transmission, and any documents attached hereto, (a) are protected by the Electronic Communications
 Privacy Act (18 USC §§ 2510-2521), (b) may contain confidential and/or legally privileged information, and (c) are for the
 sole use of the intended recipient named above. If you have received this electronic message in error, please notify the
 sender and delete the electronic message. Any disclosure, copying, distribution, or use of the contents of the information
 received in error is strictly prohibited




        Filed Emergency Motion.pdf
